UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 13, 2014 SUMMER ENERGY HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-35496 20-2722022 (Commission File Number) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 260 Houston, Texas 77057 (Address of principal executive offices) (713) 375-2790 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2014 Annual Meeting of stockholders of Summer Energy Holdings, Inc. (the “Company”) was held at the Company’s headquarters at 800 Bering Drive, Suite 260, Houston, Texas 77057, at 9:30 a.m. Central Standard Time on Friday, June 13, 2014 (the “2014 Annual Meeting”). At the 2014 Annual Meeting, the Company’s stockholders voted on two proposals:(i) the election of two Class II directors, each to serve until the Company’s 2017 annual meeting of stockholders, and (ii) the ratification of the appointment of LBB & Associates Ltd., LLP to serve as the Company’s independent registered public accountants for the year ending December 31, 2014.Only stockholders of record as of April 22, 2014 were entitled to notice of and to vote at the 2014 Annual Meeting. (1) Election of Directors. A total of two Class II candidates were nominated for election to the Company’s Board of Directors (the “Nominees”).The election was uncontested for both Nominees and, therefore, both were elected to serve as Class II directors of the Company until the Company’ 2017 annual meeting of stockholders. The following table sets forth the names of the Nominees and the respective numbers of votes cast for, and the respective numbers of votes withheld from, their election. Nominee Votes For Votes Withheld Broker Non-Votes Tom O’Leary James Stapleton 0 (2) Ratification of Independent Registered Public Accountants. At the 2014 Annual Meeting the Company’s stockholders also voted on a proposal to ratify the appointment of LBB & Associates Ltd., LLP as the Company’s registered public accountants. The ratification of LBB & Associates Ltd., LLP was approved by the Company’s stockholders. The following table sets forth the respective numbers of votes cast for and against, and the number of shares abstaining from, the ratification of LBB & Associates Ltd., LLP as the Company’s independent auditors. Votes For Votes Against Abstentions 0 0 The Company’s Proxy Statement for the 2014 Annual Meeting was filed with the Securities and Exchange Commission on April 29, 2014 and provides more information about these proposals and the vote required for approval of each of them. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 16, 2014 SUMMER ENERGY HOLDINGS, INC. By: s/ Jaleea P. George Jaleea P. George Chief Financial Officer
